Citation Nr: 9900534	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  92-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for residuals of a 
myocardial infarction under the criteria of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Flatley, Counsel


INTRODUCTION

The veteran had active service from October 1960 to August 
1980.  


In December 1990, the Board of Veterans' Appeals (Board) 
denied entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 351 (currently 38 U.S.C.A. § 1151) 
for myocardial infarction as a result of Department of 
Veterans Affairs (VA) medical treatment in July and August 
1989.  In a statement received in February 1992, the veteran 
stated that he wished to reopen his 351 claim based upon 
the new law pertaining to those claims.  In this regard, the 
Board notes that subsequent to the Boards 1990 denial, 38 
U.S.C. § 351 underwent partial revision.  The pertinent 
revisions are noted below.  

As noted above, a claim that has been finally disallowed 
typically may be reopened upon the submission of new and 
material evidence.  In this case, the regional office (RO) 
superficially treated the veterans 1990 communication as a 
continuation of his prior claim that had been denied by the 
Board.  In essence, the RO conducted a de novo review of the 
claim.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  A decision of the Board may be 
reopened and reviewed, however, upon the submission of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).  

As noted by the United States Court of Veterans Appeals 
(Court), cases involving finality are subject to a two-step 
analysis.  First, it must be determined whether the evidence 
submitted is new and material.  If so, the case is reopened 
and the merits of the claim are evaluated in light of all of 
the evidence of record, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, the credibility of 
the [new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

However, the Court has also held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves two considerations:  whether the newly 
presented evidence is new (not of record at the time of 
the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record) and 
whether it is probative of the issues at hand.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  A third requirement for 
reopening imposed by the Court, that the evidence create a 
reasonable possibility of changing the outcome, has been 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.  The evidence is new.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1990).  The Court has defined 
material evidence as that which is relevant and probative of 
the issue at hand.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has stated that when a provision of law or 
regulation creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  The Court 
has also pointed out that adjudication of the latter claim is 
not a reopening of the prior claim and that entitlement to de 
novo review of the claim derives from the new law or 
regulation itself.  Id.



The Board must address whether a finality analysis is 
appropriate.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
indicated above, when a change in the law occurs, such as a 
liberalization of the law, the claim is viewed as a new claim 
rather than a claim that should be analyzed in accordance 
with the law applicable to finality.  The Court has stated 
that when a provision of law or regulation creates a new 
basis of entitlement to benefits, an applicant's claim of 
entitlement under such law or regulation is a claim separate 
and distinct from a claim previously and finally denied prior 
to the liberalizing law or regulation.  Spencer, 4 Vet. App. 
at 288-89.  The Court has also pointed out that adjudication 
of the latter claim is not a reopening of the prior claim and 
that entitlement to de novo review of the claim derives from 
the new law or regulation itself.  Id.  In view of the 
applicable law, the Board concludes that the veterans claim 
need not be analyzed on the basis of whether new and material 
evidence has been submitted.  Rather, the Board shall also 
review the claim on a de novo basis.  

Given the circumstances, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the questions presented for review, 
along with an opportunity to respond.  Bernard, 4 Vet. App. 
384.  As indicated by the ROs March 1996 supplemental 
statement of the case, the veteran has been apprised of the 
applicable law and the rationale underlying the ROs 
conclusion.  As such, the Board concludes that its 
determination on a de novo basis does not prejudice the 
veteran.  


FINDING OF FACT

The claim of entitlement to compensation benefits for 
residuals of a myocardial infarction under the criteria of 
38 U.S.C.A. § 1151 is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  



CONCLUSION OF LAW

The veterans claim of entitlement to compensation benefits 
for residuals of a myocardial infarction under the criteria 
of 38 U.S.C.A. § 1151 is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is, one which is meritorious on its own or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); see also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For the limited purpose 
of determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

The Court has held that the basic elements of a well-grounded 
claim for service connection, and the type of evidence 
required to establish each element, are as follows:

(1)  Competent evidence of current disability (medical 
diagnosis); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);

(2)  Evidence of incurrence or aggravation of disease or 
injury in service (lay or medical evidence); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994);


(3)  Evidence of a nexus between the in-service injury or 
disease and the current disability (Medical evidence or 
presumption that certain disabilities manifest within certain 
periods are related to service); Grottveit v. Brown, 5 Vet. 
App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating that in order for a claim 
to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends on the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), affd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), affd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
Court invalidated the provisions of 38 C.F.R. § 3.358(c)(3) 
(1991).  

The Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent 
with the plain meaning of 38 U.S.C.A. § 1151 (formerly 38 
U.S.C. § 351), and that the regulation exceeded VAs 
authority.  Pursuant to the Courts holding in Gardner, VA 
instituted a Department-wide policy of holding in abeyance 
certain cases, such as this one, which were likely to fall 
within the precedent of Gardner.  Meanwhile, VA appealed the 
Courts holding to the United States Court of Appeals for the 
Federal Circuit, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993).  Subsequently, the Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and was 
subsequently appealed to the United States Supreme Court.  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals. Brown v. Gardner, 115 S.Ct. 552 (1994).  In 
its decision, the Supreme Court held that VAs interpretation 
of 38 U.S.C.A. § 1151 as encompassing only additional 
disability resulting from VA negligence or from accidents 
during treatment was unduly narrow.  The Supreme Court found 
that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA hospitalization and 
additional disability, and that there need be no 
identification of fault on the part of VA.  The Supreme 
Court further found that the then implementing regulation, 
38 C.F.R. § 3.358(c)(3), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulations inclusion of a fault or accident requirement.  

However, the Supreme Court further held that not every 
additional disability was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In that regard, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability is compensable.  

Thereafter, the Secretary of VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the Supreme Courts 
decision.  

On January 26, 1995, the Chairman of the Board announced the 
lifting of the Boards stay on the adjudication of cases 
affected by Gardner involving claims for benefits under 38 
U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for necessary consequences of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14,223 
(1995) (to be codified at 38 C.F.R. § 3.358).  

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Courts decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the fault 
requirement which was struck down by the Supreme Court.  
Currently, 38 C.F.R. § 3.358(a) provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury experienced as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).  

In determining that additional disability exists, the 
following considerations will govern: the veterans physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared to the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
38 C.F.R. § 3.358(b).  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(ii).  Further, 38 C.F.R. § 3.358(b)(2) provides 
that compensation will not be payable for the continuance or 
natural progress of disease or injuries.  

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury resulting from training, hospitalization, 
medical or surgical treatment or examination, the following 
consideration will apply: it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c).  

In addition, the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury resulting 
from training, hospitalization, medical or surgical 
treatments, or examination.  38 C.F.R. § 3.358(c)(2).  

38 C.F.R. § 3.358(c)(3) now provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veterans representative.  Necessary consequences 
are those which are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  In addition, when the proximate 
cause of the injury experienced was the veterans willful 
misconduct or failure to follow instructions, it will bar him 
from the receipt of compensation hereunder, except in the 
case of incompetent veterans.  38 C.F.R. § 3.358(c)(4).  

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment . . . awarded under any of the laws 
administered by the Secretary of the VA, and not the result 
of such veterans own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation . . . shall 
be awarded in the same manner as if such disability, 
aggravation or death were service connected.  

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.  

The purpose of the amendment is, in effect, to overrule the 
Supreme Courts decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veterans 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veterans appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  See VAOPGCPREC 40-97 (O.G.C. 
Prec. 40-97).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).


Factual background

VA clinical data show that on August 3, 1989, the veteran 
sought treatment at a VA facility for microhematuria and 
diffuse lower abdominal pain, relieved by urination.  

The veteran was hospitalized for one day for surgical 
treatment.  The records during the veterans hospitalization 
show that the surgical procedure, alternatives and risks were 
explained to the veteran, including the possibility of 
bleeding, infection, bladder perforation, myocardial 
infarction, and death.  Examination on admission revealed no 
abnormal findings referable to the heart.  An 
electrocardiogram (EKG) was conducted and was of record on 
admission.  The EKG report is illegible in some respects and 
notes otherwise normal findings.  The veteran was 
admitted to undergo a transuretheral resection of a bladder 
polyp.  An operation report shows a pre-operative diagnosis 
of bladder polyp and microhematuria and an identical post-
operative diagnosis.  A right retrograde pyelogram and 
resection of a bladder polyp of the base were noted.  It was 
noted that no complications occurred and that thereafter, the 
veteran was in good condition.  The day after the 
surgery, there were no signs of discomfort or complications 
of the surgery.  The veterans post-operative orders show 
that his condition was considered stable.  The hospital 
discharge diagnosis was bladder lesion.  

Records of a private hospitalization in August 1989 show that 
the veteran was admitted with chest pain and EKG changes 
indicative of an acute myocardial infarction.  The veteran 
reported the onset of chest pain two days earlier, subsiding 
and returning with radiation to the left shoulder the evening 
before hospital admission.  The veteran sought treatment at 
the emergency room, at which time an EKG revealed findings 
suspicious for an acute myocardial infarction.  It was noted 
that the veterans risk factors did not include a history of 
diabetes mellitus, hypertension, myocardial infarction, heart 
disease, or family history of heart disease.  The veterans 
history of increased cholesterol and smoking two packages of 
cigarettes per day for twenty years was noted.  It was also 
noted that he had recently undergone a cytoscopy for 
hematuria, and was found to have a bleeder polyp which was 
removed one week before.  Examination led to a diagnostic 
impression of chest pain, constant in nature, rule out 
myocardial infarction, and recent urinary bladder polyps 
removal.  The report indicates that in view of the abnormal 
EKG, the veteran was treated for acute myocardial infarction 
and that due to his recent surgery, he was not a candidate 
for lytic therapy.  The veteran was to be followed closely.  


Analysis

The Board has reviewed the entire record, and is mindful of 
the veterans argument. The veteran argues that benefits are 
warranted in accordance with 38 U.S.C.A. § 1151 in that the 
surgery that he underwent at a VA facility in August 1989 
resulted in the myocardial infarction that he sustained 
approximately one week later.  Since the veterans appeal was 
pending prior to the October 1997 change in law, cited above, 
his claim continues to be subject to review under the prior 
statutory language and interpretation.  See VAOPGCPREC 40-97 
(O.G.C. Prec. 40-97).  To be well-grounded, therefore, the 
law provides that the veterans claim for benefits under 38 
U.S.C.A. § 1151 must be supported by competent evidence that 
he experienced an additional disability as a result of VA 
treatment, irrespective of fault.  

In this regard, while the evidence confirms that the veteran 
underwent a transurethral resection of a bladder polyp during 
a brief VA hospitalization in August 1989, the report of the 
veterans hospitalization contains no indication of a cardiac 
disorder.  The veterans cardiac system was examined and 
laboratory testing, such as an EKG, was conducted.  There is 
no indication in the record that findings recorded at that 
time indicated abnormal cardiac function.  The record also 
contains no indication of cardiac dysfunction prior thereto.  
The Board recognizes that risks of the surgical procedure 
were discussed with the veteran and were noted to include a 
myocardial infarction.  The hospital report, however, shows 
that the veteran underwent the procedure without 
complications, and there is no evidence of associated cardiac 
disability.  

While the record also shows that the veteran was treated for 
a myocardial infarction approximately one week after the 
August 1989 VA surgical procedure, the veteran has provided 
no evidence of a causal link between the two.  The clinical 
data of record merely report the findings as they occurred, 
and do not address the etiology of the myocardial infarction.  
Significantly, the clinical data do not state or tend to show 
that the myocardial infarction was the result of the 
veterans August 1989 surgery conducted at a VA facility or 
is associated therewith.  

In summary, while the veteran underwent a surgical procedure 
at VA in August 1989 and thereafter sustained a myocardial 
infarction, he has presented no evidence of a causal 
relationship between the two, without consideration of fault 
on the part of VA.  The requirement that the evidence 
establish a nexus between the veterans residuals of a 
myocardial infarction, therefore, and his VA treatment, has 
not been met.  As the veteran has not presented competent 
evidence to establish a nexus between the current disability 
and VA treatment, his claim is not well-grounded.  The Board 
stresses that it has considered the veterans argument as to 
a relationship between his disability and VA treatment.  
There is no evidence of record, however, that establishes 
that the veteran has the required medical expertise to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu, 2 Vet. App. at 494.  
Accordingly, the veterans statements in this respect do not 
tend to render his claim plausible or capable of 
substantiation.  

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  VA 
may be obligated, however, under 38 U.S.C.A. § 5103(a) to 
advise a veteran of evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the Board concludes that the RO fulfilled the 
obligation under section 5103(a) in the March 1997 
supplemental statement of the case in which the veteran was 
informed that the reason for the denial of the claim was that 
the evidence did not provide any nexus between any current 
disability and VA treatment.  In this case, it appears in 
this case that the RO resolved this issue on the merits, 
whereas the Board finds that the appellant did not meet his 
initial burden of submitting a well-grounded claim.  Since 
the veteran did not meet his initial burden, however, his 
claim is inherently implausible such that any error by the RO 
is harmless and he is not prejudiced.  Bernard v. Brown, 4 
Vet. App. at 394; Meyer v. Brown, 9 Vet. App. 425 (1996).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to compensation benefits for residuals of a 
myocardial infarction under the criteria of 
38 U.S.C.A. § 1151, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
